Title: To George Washington from John Bondfield, 1 August 1782
From: Bondfield, John
To: Washington, George


                  
                     Sir
                     Bordeaux 1 Aug. 1782
                  
                  Having a Vessel going to Philadelphia which is an occurence rare with us I have orderd Six Cases of Claret containing thirty Bottles each to be marked for your Excellency on a presumption that Good genuine Wine of this growth will meet a welcome reception.  I write Messieurs Meredith & Clymer to whom the Vessel goes consigned to hold the same at your disposal and have transmitted them a memorandum of the Cost and Charges, amounting to Six hundred Twenty One Livres.
                  Accept most worthy Sir my most Ardent Wishes for your Health.  I have the Honor to be with due Respect Sir Your most Obedient Humble Servant
                  John BondfieldCommercial Agent at Bordeaux
                  6 Cases Medoc Wine 30 bottles eachtogether 180 bottles 36s.                           324freight paid18 per case108Insurance on £63030 per %1893 Livres 9 sous or 3/  a bottle £621
               